        Case 5:18-cv-01706-LCB Document 33 Filed 11/10/20 Page 1 of 1                     FILED
                                                                                 2020 Nov-10 AM 10:08
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
PHILLIP BONE, et al.,                    )
                                         )
       Plaintiffs,                       )
                                         )
v.                                       )   Case No.: 5:18-cv-1706-LCB
                                         )
ALLIANCE INVESTMENT                      )
COMPANY, LLC D/B/A AICE                  )
CONCRETE,                                )

       Defendant.

                                    ORDER

      A telephone conference was conducted on November 5, 2020, regarding the

posture of the case given the Court’s previous ruling on the motion for summary

judgment. As discussed, the parties are ORDERED to submit a joint status report

on or before December 1, 2020, regarding the status of the case going forward.

      DONE and ORDERED November 10, 2020.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE
